TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2015



                                     NO. 03-13-00213-CV


                                Jimmy Boyd Quick, Appellant

                                                v.

             Tammy Lou Quick Greenblum and Richard Greenblum, Appellee




           APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PEMBERTON, BOURLAND, AND ABOUSSIE*
                AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




This is an appeal from the summary judgment signed by the district court on February 25, 2013.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s summary judgment. Therefore, the Court affirms the

district court’s summary judgment. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by
assignment. See Tex. Gov’t Code § 74.003(b).